Exhibit 10.14


AMENDMENT NO. 9 TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 9, dated as of February 15, 2019 (this “Amendment”), is made
with respect to that certain Amended and Restated Receivables Purchase
Agreement, dated as of November 18, 2011 (as amended, restated, supplemented or
otherwise modified, the “Agreement”), among LPAC CORP., a Delaware corporation (
the “Seller”), LENNOX INDUSTRIES INC., a Delaware corporation, as master
servicer thereunder (in such capacity, the “Master Servicer”), VICTORY
RECEIVABLES CORPORATION, a Delaware corporation, as a Purchaser, MUFG BANK, LTD.
(formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as administrative
agent for the Investors (in such capacity, the “Administrative Agent”), the
purchaser agent for the BTMU Purchaser Group (in such capacity, the “BTMU
Purchaser Agent”) and a BTMU Liquidity Bank, WELLS FARGO BANK, NATIONAL
ASSOCIATION (“WFB”), as the purchaser agent for the WFB Purchaser Group (in such
capacity, the “WFB Purchaser Agent”) and  a WFB Liquidity Bank (the “WFB
Liquidity Bank”), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as the purchaser
agent for the PNC Purchaser Group (in such capacity, the “PNC Purchaser Agent”)
and  a PNC Liquidity Bank (the “PNC Liquidity Bank”). Capitalized terms used and
not otherwise defined in this Amendment shall have the meanings given to such
terms in the Agreement.
Preliminary Statement
Each of the parties to the Agreement desires to amend the Agreement on the
conditions set forth herein.
NOW, THEREFORE, the signatories hereto agree as follows:
SECTION 1.Amendment to the Agreement. Effective as of the date hereof in
accordance with Section 2 of this Amendment, Schedule 6.1(o) to the Agreement is
hereby amended by deleting the following row:
Wells Fargo, N.A.
Lockbox XXXXXXX
2975 Regent Blvd Irving, TX 75063
Heatcraft Refrigeration Products LLC


Wells Fargo, N.A.
 XXXXXXXXXXXXXX





SECTION 2.    Effectiveness. This Amendment shall become effective as of the
date hereof at such time that each of the Administrative Agent, the BTMU
Purchaser Agent, the WFB Purchaser Agent and the PNC Purchaser Agent shall have
received, in form and substance satisfactory to it, executed counterparts of
this Amendment.
SECTION 3.    Transaction Document. This Amendment shall be a Transaction
Document under the Agreement.


    

--------------------------------------------------------------------------------




SECTION 4.    Representations and Warranties. Each of the Seller and the Master
Servicer makes, as to itself (except where specifically provided otherwise
therein), each of the representations and warranties contained in Section 6.1 of
the Agreement (after giving effect to this Amendment).
SECTION 5.    Confirmation of Agreements; No Other Modifications. Each reference
in the Agreement to “this Agreement” or “the Agreement”, or “hereof,”
“hereunder” or words of like import, and each reference in any other Transaction
Document to the Agreement, shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated. Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.
SECTION 6.    Affirmation and Consent of Lennox International. Lennox
International hereby consents to this Amendment and hereby affirms and agrees
that the Assurance Agreement is, and shall continue to be, in full force and
effect and is hereby ratified and affirmed in all respects. Upon the
effectiveness of, and on and after the date of, the Amendment, each reference in
the Assurance Agreement to the Agreement, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Agreement as amended by this
Amendment, and as hereafter amended or restated.
SECTION 7.    Costs and Expenses. The Seller agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
SECTION 9.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in portable document format (.pdf)
shall be as effective as delivery of a manually executed counterpart of a
signature page of this Amendment.


[Remainder of this page intentionally left blank]





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
LPAC CORP., as Seller


By: /s/Richard A. Pelini
Name: Richard A. Pelini
Title: President, Treasurer


LENNOX INDUSTRIES INC., as Master Servicer


By: /s/Richard A. Pelini
Name: Richard A. Pelini
Title: President, Treasurer


LENNOX INTERNATIONAL INC.


By: /s/Richard A. Pelini
Name: Richard A. Pelini
Title: President, Treasurer             


VICTORY RECEIVABLES CORPORATION, as a Purchaser


By: /s/Kevin J. Corrigan
Name: Kevin J. Corrigan
Title: Vice President
MUFG BANK, LTD., as Administrative Agent


By: /s/Eric Williams
Name: Eric Williams
Title: Managing Director
MUFG BANK, LTD., as BTMU Purchaser Agent


By: /s/Eric Williams
Name: Eric Williams
Title: Managing Director


MUFG BANK, LTD., as a Liquidity Bank


By: /s/Eric Williams
Name: Eric Williams
Title: Managing Director
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as WFB Purchaser Agent
By: /s/Isaac Washington
    Name: Isaac Washington
    Title: Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Liquidity Bank


By: /s/Isaac Washington
    Name: Isaac Washington
    Title: Vice President



PNC BANK, NATIONAL ASSOCIATION,
as PNC Purchaser Agent
By: /s/Michael Brown
    Name: Michael Brown
    Title: Senior Vice President
PNC BANK, NATIONAL ASSOCIATION,
as a Liquidity Bank


By: /s/Michael Brown
    Name: Michael Brown
    Title: Senior Vice President




2